IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas Cantanese,                      :
                 Petitioner            :
                                       :
            v.                         :
                                       :
Workers’ Compensation Appeal           :
Board (RTA Services Co., Inc.),        :   No. 1739 C.D. 2019
                 Respondent            :


                                  ORDER

            AND NOW, this 4th day of November, 2020 it is ORDERED that
the above-captioned opinion filed July 21, 2020, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.




                                     ___________________________
                                     ANNE E. COVEY, Judge